          
  

 

att ay yy reyes oO
ROAR RE et

3 i
i

UNITED STATES DISTRICT COURT 44 #
SOUTHERN DISTRICT OF NEW YORK 3 7,

 

   

 

 

 

 

 

UNITED STATES OF AMERICA wn seen protective Order
ys 20 CR 52 (DLC)
FERNANDO DISLA,
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
defense counsel, and the defendant having requested discovery under Federal Rule of Criminal
Procedure 16(a), the Court hereby finds and orders as follows: |

1. Disclosure Material. The Government has made and will make disclosure to the
defendant of documents, objects, and information, including electronically stored information
CESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s
disclosure material may include material that (i) affects the privacy, confidentiality, and business
interests of individuals and entities; (ii) would impede, if prematurely disclosed, the Government’ s
ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if
publicly disseminated; and (iv) is not authorized to be disclosed to the public or disclosed beyond
that which is necessary for the defense of this oriminal case.

2, Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons, and property of loved ones, will

 

 
be subject to risk of harm absent the protective considerations set forth herein. With respect to
certain sensitive disclosure material, referred to herein as “attorney’s eyes only material,” these
same concems are particularly acute. The Government’s designation of disclosure material as
sensitive disclosure material or attorney’s eyes only material will be controlling absent contrary
order of the Court.

Business Confidential Information. Certain of the Government’s disclosure material,
referred to herein as “business confidential information,” contains information that may reveal
trade secrets or other information that may cause financial [oss or other harm to an affected
business entity and its stakeholder(s). The Government’s designation of disclosure material as
business confidential information will be controlling absent contrary order of the Court.

Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without the need for substantial
redaction and minimize any related litigation, It will also afford the defense prompt access to those
materials, in substantially unredacted form, which will facilitate the preparation of the defense.

Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly, it is hereby Ordered:

Disclosure material, including information obtained or derived from disclosure material,
shall not be disclosed by the defendant or defense counsel, including any successor counsel (“the
defense”), other than as set forth herein, and shall be used by the defense solely for purposes of
defending this action. The defense shall not post any disclosure material on any Internet site or
network site to which persons other than the parties hereto have access, and shall not disclose any

disclosure material to the media or any third party except as set forth below.

 

 

 
Disclosure material that is not sensitive disclosure material, including attorney’s eyes only
material, or business confidential material may be disclosed by the defense to:

(a) Personnel for whose conduct defense counsel is responsible, ie., personnel
employed by ot retained by defense counsel, as needed for purposes of defending this action; and
(b) Prospective witnesses for purposes of defending this action.

Sensitive disclosure material and business confidential material may be disclosed by the
defense to:

(a) Personnel for whose conduct defense counsel is responsible, i¢., personnel
employed by or retained by defense counsel, as needed for purposes of defending this action; and

(b) Prospective witnesses for purposes of defending this action, provided, however, that
no such prospective witnesses may be provided with sensitive disclosure material or business
confidential material or copies of sensitive disclosure material or business confidential material
for their own possession. |

Attorney’s eyes only material—which defense counsel, including any successor counsel,
may not disclose to the defendant—may be disclosed by the defense to:

(a) Personnel for whose conduct defense counsel is responsible, i¢., personnel
employed by or retained by defense counsel, as needed for purposes of defending this action.

The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court. At any tine, defense counsel
may request from the Government such authorization, in writing, for disclosure of disclosure
material beyond that otherwise permitted by this Order, including disclosure of attorney’s eyes
only inaterial io the defendant. The Government will promptly review any such request and either

provide authorization, in writing, for the sought disclosure of disclosure material or provide

 

 
defense counsel with an explanation, in writing, as to why the sought disclosure of disclosure
material cannot occur at that time, so as to facilitate this Court’s consideration of any disputes
regarding the Government’s designation of disclosure material as sensitive disclosure material,
including attorney’s eyes only material, and business confidential information.

This Order does not prevent the disclosure of any disclosure material in any hearing or trial
held in this action, or to any judge or magistrate judge, for purposes of this action. However,
disclosure material pertinent to any motion before the Court should initially be filed under seal,
absent consent of the Government or Order of the Court. Alf filings should comply with the
privacy protection provisions of Federal Rule of Criminal Procedure 49.1.

Return or Destruction of Material

Except for disclosure material that has been made part of the record of this case, the defense
shall return to the Government or securely destroy or delete all disclosure material within 30 days
of the expiration of the period for direct appeal from any verdict in the above-captioned case; the
period of direct appeal from ary order dismissing any of the charges in the above-captioned case;
or the granting of any motion made on behalf of the Government dismissing any charges in the
above-captioned case, whichever date is later.

If disclosure material is provided to any prospective witnesses, counsel shall maise
reasonable efforts to seek the return or destruction of such materials.

The defense shall provide a copy of this Order to all persons to whom the defense has
disclosed disclosure material, All such persons shall be subject to the terms of this Order. Defense
counsel shall maintain a record of what disclosure materials have been disclosed to which such
persons beyond personnel for whose conduct defense counsel is responsible, 7¢., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action.

 

 

 
Retention of Jurisdiction

The provisions of this Order shall not terminate at the conclusion of the case, and the Court

will retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

GEOFFREY 8, BERMAN
United States Attorney

By: J Rernre bods UT Bh
THOMAS JOHN WRIGHT
Assistant United States Attorney
(212) 637-2295

BET

Coie nl MARVINNY

 

Cofinsel for Defohdant Fernando Disla

 

SO ORDERED: ©

Dated: New York, New York

Loc A  ,2020

Date: way 22, 20

tha law

Date:

A), Lk

THE HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

 

 
